Citation Nr: 0612812	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-24 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.  

2.  Entitlement to service connection for muscle spasms due 
to undiagnosed illness.

3.  Entitlement to service connection for headaches due to 
undiagnosed illness.

4.  Entitlement to service connection for lung condition due 
to undiagnosed illness.

5.  Entitlement to service connection for bleeding gums due 
to undiagnosed illness. 

6.  Entitlement to service connection for swollen joints due 
to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to July 1972 
and September 1990 to October 1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from June and September 2003 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for a right ankle 
disability.  Service medical records indicate the veteran 
injured his right ankle in service.  A 2003 VA examination 
diagnosed the veteran with degenerative joint disease of the 
right ankle with moderate limited range of motion due to 
pain.  

The veteran also seeks service connection for numerous 
complaints related to an undiagnosed illness.  Service 
connection may be established for a qualifying chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more during a specific presumption 
period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  
Service connection may also be granted for medically 
unexplained chronic multisymptom illness that is defined by a 
cluster of signs and symptoms, to include fibromyalgia, 
irritable bowel syndrome, and chronic fatigue syndrome, as 
well as for any diagnosed illness that the Secretary of 
Veterans Affairs determines by regulation warrants a 
presumption of service connection.  The veteran's service 
records indicate he served in the Desert Shield area of 
responsibility for 28 days and was awarded the Southwest Asia 
Service Medal.  Headaches, muscle pain, joint pain, and 
respiratory symptoms are all listed as symptoms of chronic 
multisymptom illness under 38 C.F.R. § 3.317, which provides 
a non-exclusive list.  

The VA must provide a medical examination or medical opinion 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  In this case, examinations are needed for each 
issue, to clarify what the current diagnoses are and whether 
they are etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for a 
VA examination to determine whether he has 
a right ankle disorder, and if so, whether 
it is at least as likely as not (a 50 
percent or greater degree of probability) 
that the right ankle disorder is 
etiologically related to service.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

2.  The veteran should be afforded a VA 
examination by a physician experienced in 
diagnosis and treatment of undiagnosed 
illnesses.  The claims file, and a copy of 
the criteria under 38 C.F.R. § 3.317 (to 
include the provisions that were amended 
effective March 1, 2002) and 38 C.F.R. § 
4.88a, must be made available to the 
examiner for review in conjunction with 
the examination and the pertinent records 
in the claims folder should be reviewed.  
The examiner should determine whether the 
veteran has chronic disabilities under 38 
C.F.R. § 4.88a or any undiagnosed 
illnesses.  If any symptoms are attributed 
to a known clinical diagnosis, the 
examiner should opine whether it is at 
least as likely as not that the disability 
was incurred during service or is 
otherwise related to service.  The 
examiner must explain the rationale for 
all opinions given.

3.  Following any additional development 
deemed appropriate, the veteran's claims 
should again be reviewed.  If any of the 
benefits sought are not granted, the RO 
should issue a supplemental statement of 
the case and allow the veteran an 
appropriate opportunity to respond.  
Thereafter, the claims should be returned 
to the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims that remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





